Citation Nr: 1644664	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  05-32 317A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981.  He testified before the undersigned Veterans Law Judge in January 2009, and a transcript of this hearing is of record.

The issue was previously remanded by the Board in June 2014 for further evidentiary development.  This was accomplished, and the claim was readjudicated in a November 2014 supplemental statement of the case (SSOC).  Subsequently, the Veteran submitted additional statements in August 2015, for which a waiver of initial RO consideration was provided in November 2016.

While the Veteran's statements could also be construed as a claim for posttraumatic stress disorder (PTSD), in June 2014, the Board referred this issue to the RO for appropriate development.  Accordingly, the Board will only address the claim for service connection for bipolar disorder. 


FINDINGS OF FACT

1.  The Veteran has a currently-diagnosed bipolar disorder.

2.  In-service personnel records reflect problems with performance, hygiene, and relationships with other service members.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as a bipolar disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of bipolar disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he developed a psychiatric disorder as a result of service, to include his claim that he was sexually assaulted during his active service.  He attributes his bipolar disorder, at least in part, to these alleged assaults.  

Upon review of all the evidence of record, lay and medical, the evidence is in equipoise as to whether the Veteran's currently-diagnosed bipolar disorder first manifested in service and is related to service.  

Service treatment records are absent for a psychiatric disorder at service entrance or at service separation.  Further, there is no indication in service treatment records that he was treated for a psychiatric disorder.  Nonetheless, service personnel records include a 1978 performance evaluation where he showed "very little enthusiasm for initiative and performing assigned tasks."  He also required "some supervision even while performing routine and repetitive work assignments."  He lacked self-motivation and ambition and needed several remainder to get a haircut and shave and had a "poor and immature attitude."  In a 1979 evaluation, he was noted to have some personality conflicts with some of his shipmates, which was detrimental to shop morale.  In his 1981 evaluation, he was described to be disruptive at times to team concept within the workcenter.  

Post-service treatment reflect an October 2002 statement from a private physician (Dr. P.L.) who noted that the Veteran had been under his care since October 1997 for conditions, which included manic depression.

In a January 2003 VA psychiatric examination, the Veteran reported that he was diagnosed with bipolar disorder subsequent to service.  He indicated a history of having grandiose thoughts and racing thoughts during his manic phases, followed by periods of depression.  The examiner diagnosed a bipolar disorder; however, an opinion as to the etiology of the disorder was not discussed.
   
In an August 2006 statement from Dr. E.L., it was noted that the Veteran had been diagnosed by VA with bipolar disorder.  Dr. E.L. reflected that he had been treating the Veteran for several years with medications that were appropriate for bipolar disorder.  A diagnosis of bipolar disorder was confirmed.  

Significantly, Dr. E.L. reviewed the Veteran's performance during service and found that the comments were consistent with a person who had bipolar disorder.  Specifically, he related that they documented moods consistent with depression as well as some high moods.  The Veteran was also described as having "no ambition and lacking self motivation" and at other times he was described as showing "excellent workmanship."  Also documented were incidents where the Veteran was prompted to improve his appearance.  In sum, Dr. E.L. indicated that it was "very likely" that the Veteran had symptoms of bipolar disorder during service.  This evidence weighs in favor of the claim.  

During the January 2009 Board hearing, the Veteran testified that he began to symptoms of depression and panic attacks in service.  In a July 2009 VA psychiatric examination, he reported that he first had symptoms of his psychiatric disorder during service.  He denied experiencing any traumatic events during childhood or during his active duty service.  The examiner diagnosed bipolar disorder and opined that the bipolar disorder was "probably not causally related to service."  Further, the examiner indicated that the literature on bipolar disorder indicated that a great deal of it was due to heredity.  The Veteran revealed that a number of people in his family had suffered from the same disorder and they had not been in the service.   

This evidence weighs against the claim but is assigned lesser probative value because it is unclear what the examiner's meant by using the term "probably" not related to service.  In other words, it is not clear whether "probably" was synonymous with "at least as likely as not."  Additionally, although the examiner noted that bipolar disorder had a significant genetic component, suggesting that the Veteran was likely to develop an acquired psychiatric disorder regardless of his service, the examiner failed to specifically address whether the stress of active service could have increased the likelihood that he would develop an acquired psychiatric disorder or worsened a genetic disorder.

Pursuant to the Board's June 2014 remand, the Veteran was afforded a VA examination in August 2014.  A diagnosis of bipolar disorder was confirmed.  During the evaluation, the Veteran indicated that the previous examiner mistakenly indicated that he had a family history of bipolar disorder, but his brother was diagnosed with schizophrenia.  The examiner noted that research indicated that "Schizophrenia and Bipolar Disorder likely share a genetic origin, reflected in familial co-aggregation of schizophrenia and bipolar disorder."  Therefore, the examiner opined that there continued to be a strong genetic component to the Veteran's bipolar disorder.  

In terms of whether the Veteran's bipolar disorder was acquired during active duty service, the examiner reflected that the Veteran was never treated by behavioral health while in service.  Nonetheless, the examiner recognized the Veteran's reported in-service symptoms; however, the examiner opined that there was no "clear and unmistakable evidence" that the Veteran's psychiatric disorder was caused by or acquired while in service.  The examiner further opined that the Veteran's bipolar disorder was less likely as not (less than 50/50 probability) caused by or a result of service.  The examiner also noted that the Veteran's symptoms were not consistent with a PTSD diagnosis. 

This evidence weighs against the claim but is assigned lesser probative value as it is unclear which legal standard the examiner used in making the determination.  On one hand, the examiner opined that there was no "clear and unmistakable evidence" that the Veteran's psychiatric disorder was caused by or acquired while in service.  On the other hand, the examiner opined that the bipolar disorder was less likely as not (less than 50/50 probability) caused by or a result of service.  The clear and unmistakable evidence standard is not necessary to establish service connection as service connection only requires the preponderance of the evidence (i.e., 50/50 probability).  Given the inconsistencies in the opinion, the Board assigns it less probative weight.

In August 2015, the Veteran submitted a private forensic psychological evaluation from Dr. G.P.   Dr. G.P. indicated that the Veteran had a well-documented diagnosis of bipolar disorder by VA.  It was noted, however, that the etiology of the Veteran's disorder had been questioned.  Namely, that bipolar disorder was considered to have a strong genetic component and, therefore, some examiners had opined that its development was not service-related.  

Dr. G.P. indicated that many psychiatric conditions have strong genetic components; however, these genetic components corresponded to one's predisposition to develop a certain condition, rather than identifying the trigger (i.e., its proximate cause).  It was further explained that modern theory for severe disorders like bipolar disorder and schizophrenia were viewed via a diathesis-stress model - i.e, a stressor acts upon a biological vulnerability, which leads to the development of the condition.  

Dr. G.P. noted that the type of condition one developed was related to their genetic predisposition, but the fact that they actually developed the condition was based on their experiences.  In other words, if the development of a psychiatric disorder was solely based on heredity, then everyone who had a family history/strong genetic component of the condition in their background would develop it.  Further, the Veteran provided a detailed account of the purported military sexual trauma and, Dr. G.P. ultimately opined that it was more likely than not that the Veteran experienced military sexual trauma in service.  This was found to be consistent with VA records.  Further Dr. G.P. noted that the Veteran's trauma in service led to the development of, or at least exacerbation, of his bipolar disorder.  

Upon review of all the evidence of record, it is clear that the Veteran has a current diagnosis of bipolar disorder.  At issue is whether the bipolar disorder is a result of active duty service.  Although service treatment records do not show any treatment for a psychiatric disorder, the service personnel records do reveal some problems with the Veteran's performance, hygiene, and relationship with other service members.  Further, he has reported that he was exposed to military sexual trauma.  He provided detailed specifics of the incidents during the August 2015 evaluation.   Dr. G.P. also noted that the Veteran's symptoms were consistent with military sexual trauma, including his failure to disclose at the time of the trauma and for many years thereafter.  Further, Dr. G.P. opined that it was more likely than not that the Veteran experienced military sexual trauma in service based on the service personnel records discussed in detail above.  

Additionally, even without considering the Veteran's purported military sexual trauma, Dr. E.L.'s August 2006 statement indicated that it was "very likely" that the Veteran had symptoms of bipolar disorder during his service.  This was based on the Veteran's performance reviews during service which were noted to be consistent with a person who had bipolar disorder.  

With greater weight placed on the private August 2006 and August 2015 opinions, the evidence is at least in a state of equipoise as to whether the Veteran's bipolar disorder resulted from his time on active duty service.  Resolving reasonable doubt in the Veteran's favor, service connection for a bipolar disorder is warranted.

As this represents a full grant of benefits concerning this issue, any error in VA's duties to notify and assist the Veteran is non-prejudicial. 


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as a bipolar disorder, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


